DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 - 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of treating an aneurysm, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/11/2021. Applicant's election with traverse of claims 1 – 8 in the reply filed on 02/11/2021 is acknowledged.  The traversal is on the ground(s) that there is not a substantial search burden.  This is not found persuasive because the apparatus / product referenced broadly as an implant, can be used in materially different processes such as in other lumens of the body, anastomosis procedures, filter procedures, etc. thus the burden of search comes from searching the classifications in which the similar apparatuses are found.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 and 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20170224350 A1), and further in view of Lorenzo (US 20150272589 A1).
Regarding claim 1, Shimizu discloses an implant (occlusion device) (abstract) comprising: 
an expandable braided sack portion (see annotated Fig. 10) comprising a free open end (see annotated Fig. 10); 
an elongated looping portion (see annotated Fig. 10) joined to the expandable braided sack portion (see annotated Fig. 10) (Examiner’s note: the center braid element 32, referenced as the looping portion in annotated Fig. 10, is braided and is looped through the bulbous braided section 31); and 
wherein the implant (see annotated Fig. 10) is movable from a delivery configuration (configuration as seen in Fig. 10) sized to traverse through a lumen of a catheter (catheter 8) (paragraph [0130]) to an implanted configuration (configuration as seen in Fig. 12) sized to secure within an aneurysm (Fig. 12), 
wherein in the delivery configuration (configuration as seen in Fig. 10), the expandable braided sack portion (see annotated Fig. 10) extends from a distal end of the implant (see annotated Fig. 10), the elongated looping portion (see annotated Fig. 10) extends proximally from the expandable braided sack portion (see annotated Fig. 10), 
wherein in the delivery configuration (configuration as seen in Fig. 12), the expandable braided sack portion (see annotated Fig. 10) is unattached to the delivery system (Examiner’s note: the portion denoted as the braided sack portion in the annotated Fig. 10 is attached to the elongated loop portion which attaches to the delivery system), 
wherein in the implanted configuration (configuration as seen in Fig. 12), the expandable braided sack portion (see annotated Fig. 10) is sized to contact a majority of an interior wall of the aneurysm, is sized to contain the elongated looping portion, and is sized to occlude at least a portion of a neck of the aneurysm (Examiner’s note: the braided sack, as referenced in Fig. 10 and seen in Fig. 12, is sized such that it is large enough to contact a majority of an interior wall of the aneurysm, contain the elongated looping portion, as seen in Fig. 12, and is large enough to occlude a portion of a neck of the aneurysm; it should be further understood that the size of an aneurysm is relative, and changes from human to human and species to species, thus the given size is large enough for a wide range of aneurysm sizes), 
wherein in the implanted configuration (configuration as seen in Fig. 12), the free open end (see annotated Fig. 10) is positioned to be placed approximate the neck (Examiner’s note: looking at the free open end as referenced by Fig. 10, and shown in Fig. 12, and noting that the free open end is at the neck portion), and 
wherein in the implanted configuration (configuration as seen in Fig. 12), the elongated looping portion (see annotated Fig. 10) is sized to wind within the expandable braided sack portion (see annotated Fig. 10) (Examiner’s note: the elongated looping portion, as referenced in annotated Fig. 10 is sized such that it can be configured to wind within the sack portion; further the elongated looping portion is made up of a braid comprised of winding wires, which wind through the braided sack portion).
However, Shimizu is silent regarding a detachment feature attached to the elongated looping portion.
As to the above, Lorenzo teaches, in the same field of endeavor, an aneurysm occluding implant, comprising an expandable braided sack (body region 24), an elongated looping portion (embolic coil 40), and a detachment feature (control ring 22) for the purpose of providing an engagement feature during manipulation of the occlusion device (abstract). 
It should be noted that the combination made here is such that the detachment feature of Lorenzo is attached to the elongated looping portion of Shimizu.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the elongated loop portion of Shimizu to incorporate the detachment feature for the purpose of providing an engagement feature during manipulation of the occlusion device (abstract). 
Annotated Figure 10 of Shimizu

    PNG
    media_image1.png
    684
    791
    media_image1.png
    Greyscale

Regarding claim 2
Regarding claim 3, the combination of Shimizu and Lorenzo teaches the device above, and Shimizu further teaches wherein, in the delivery configuration (configuration as seen in Fig. 10), the free open end (see annotated Fig. 10’) is positioned at the distal end of the implant (see annotated Fig. 10’).
Annotated Figure 10’ of Shimizu

    PNG
    media_image2.png
    684
    791
    media_image2.png
    Greyscale

Regarding claim 5, the combination of Shimizu and Lorenzo teaches the device above, and Shimizu further teaches wherein the elongated looping portion (see annotated Fig. 10) and the expandable braided sack portion (see annotated Fig. 10) are 
Regarding claim 6, the combination of Shimizu and Lorenzo teaches the device above, and Shimizu further teaches wherein, in the implanted configuration (configuration as seen in Fig. 12), the elongated looping portion (see annotated Fig. 10) comprises a substantially uniform circumference along a majority of its length (Examiner’s note: it should be noted that the claim requires only that a majority of the length of the looping portion have the same circumference and not the whole length; with that in mind, looking at the annotated Fig. 12, the looping portion is shown to have a substantially uniform circumference along a majority of its length as the diameter is substantially uniform along the majority of its length), the length measurable from the detachment feature (ring 22 - Lorenzo) to a fold (see annotated Fig. 10) defining a boundary between the elongated looping portion (see annotated Fig. 10) and the expandable braided sack portion (see annotated Fig. 10) (Examiner’s note: the fold defines a boundary between the end of the looping portion and the start of the braided sack at the distal end).
Annotated Figure 12 of Shimizu

    PNG
    media_image3.png
    510
    552
    media_image3.png
    Greyscale

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvalcaba (US 20160022445 A1) (cited in IDS), and further in view of Lorenzo (US 20150272589 A1).
Regarding claim 1, Ruvalcaba discloses an implant (occlusion device) (abstract) comprising: 
an expandable braided sack portion (see annotated Fig. 10A) comprising a free open end (see annotated Fig. 10A); 
an elongated looping portion (see annotated Fig. 10A) joined to the expandable braided sack portion (see annotated Fig. 10A); and 
wherein the implant (see annotated Fig. 10A) is movable from a delivery configuration (configuration as seen in Fig. 3A) sized to traverse through a lumen of a catheter (catheter 200) to an implanted configuration (configuration as seen in Fig. 10B) sized to secure within an aneurysm (Fig. 10B), 
wherein in the delivery configuration (configuration as seen in Fig. 3A), the expandable braided sack portion (see annotated Fig. 10A) extends from a distal end of the implant (see annotated Fig. 10A), the elongated looping portion (see annotated Fig. 10A) extends proximally from the expandable braided sack portion (see annotated Fig. 10A), 
wherein in the delivery configuration (configuration as seen in Fig. 3A), the expandable braided sack portion (see annotated Fig. 10A) is unattached to the delivery system (Examiner’s note: the device is delivered by applying a distal force at end 118 – paragraph [0113]; thus the means of delivery is via the elongated looping portion which is attached to the delivery system, and the braided sack is attached to the elongated looping portion and not the delivery system), 
wherein in the implanted configuration (configuration as seen in Fig. 10B), the expandable braided sack portion (see annotated Fig. 10A) is sized to contact a majority of an interior wall of the aneurysm, is sized to contain the elongated looping portion, and is sized to occlude at least a portion of a neck of the aneurysm (Examiner’s note: the braided sack, as referenced in Fig. 10A and seen in Fig. 10B, is sized such that it is large enough to contact a majority of an interior wall of the aneurysm, contain the elongated looping portion, as seen in 
wherein in the implanted configuration (configuration as seen in Fig. 10B), the free open end (see annotated Fig. 10A) is positioned to be placed approximate the neck (Examiner’s note: looking at the free open end as referenced by Fig. 10A, and not shown in Fig. 10B, and noting that the free open end is opposite the “fold”, thus in Fig. 10B, it would be inherent that in this configuration the free open end is opposite the “fold” and is thus at the neck portion), and 
wherein in the implanted configuration (configuration as seen in Fig. 10B), the elongated looping portion (see annotated Fig. 10A) is sized to wind within the expandable braided sack portion (see annotated Fig. 10A) (Examiner’s note: the elongated looping portion, as referenced in annotated Fig. 10A and seen in Fig. 10B, is sized such that it winds within the sack portion).
However, Ruvalcaba is silent regarding a detachment feature attached to the elongated looping portion. It should be noted, that Ruvalcaba does disclose advancing the implant via a distal force on the second portion (elongated looping portion as denoted in annotated Fig. 10A) for means of delivery and detachment from the delivery system (paragraph [0113]).
As to the above, Lorenzo teaches, in the same field of endeavor, an aneurysm occluding implant, comprising an expandable braided sack (body region 24), an 
It should be noted that the combination made here is such that the detachment feature of Lorenzo is attached to the elongated looping portion of Ruvalcaba. Such that the elongated portion comprises the detachment feature, and from where the distal force is applied for delivery. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the elongated loop portion of Ruvalcaba to incorporate the detachment feature for the purpose of providing an engagement feature during manipulation of the occlusion device (abstract). 
Annotated Figure 10A of Ruvalcaba

    PNG
    media_image4.png
    558
    623
    media_image4.png
    Greyscale

Regarding claim 4,
Regarding claim 7, the combination of Ruvalcaba and Lorenzo teaches the device above, and Ruvalcaba further teaches wherein the elongated looping portion (see annotated Fig. 10A) comprises an embolic coil (Examiner’s note: the elongated looping portion, as referenced by annotated Fig. 10A, is shaped as coil element for an embolism – paragraph [0090]; thus is an embolic coil), wherein the expandable braided sack portion (see annotated Fig. 10A) comprises a tubular braid (Examiner’s note: the braided sack as referenced by annotated Fig. 10A, is tubular in shape).
Regarding claim 8, the combination of Ruvalcaba and Lorenzo teaches the device above, and Ruvalcaba further teaches wherein the implant (see annotated Fig. 10A) consists of the expandable braided sack portion (see annotated Fig. 10A), the elongated looping portion (see annotated Fig. 10A), and the detachment feature (control ring 22 - Lorenzo) (Examiner’s note: with the combination made, the implant is only consisted of these portions).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greenhalgh (US 6346117 B1) teaches an occluder comprising a braided sack with an elongated looping portion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771